                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION


GARY DEAN CHAVIS,                              )
                                               )
       Petitioner,                             )
                                               )           JUDGMENT IN A 2255 ACTION
v.                                             )
                                               )          Criminal Case No. 7:07-CR-58-1BR
UNITED STATES OF AMERICA,                      )           Civil Case No. 7:16-CV-319-BR
                                               )
       Respondent.                             )


Decision by Court.

This action came before the Honorable W. Earl Britt, Senior United States District Judge, for
consideration of the petitioner’s motion to vacate pursuant to 28 U.S.C. § 2255.

IT IS ORDERED AND ADJUDGED that petitioner’s 28 U.S.C. § 2255 motion is GRANTED,
and petitioner’s conviction and sentence are VACATED.

This Judgment Filed and Entered on January 15, 2020 with service on:
Sherri R. Alspaugh (via CM/ECF Notice of Electronic Filing)
Dennis M. Duffy, Donald R. Pender (via CM/ECF Notice of Electronic Filing)



Date: January 15, 2020                              /s/ Peter A. Moore, Jr.
                                                    Clerk of Court




         Case 7:07-cr-00058-BR Document 196 Filed 01/15/20 Page 1 of 1
